IN THE COURT OF APPEALS OF IOWA

                                    No. 16-0778
                               Filed August 17, 2016


IN THE INTEREST OF K.M., N.M., L.M., H.M., and L.M.,
Minor Children,

A.W., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Jasper County, Thomas W. Mott,

Judge.



       A mother appeals from the juvenile court’s adjudication of her children as

children in need of assistance, removal of the children, and disposition.

AFFIRMED.




       Christopher A. Clausen of Clausen Law Office, Ames, for appellant

mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Meegan M. Langmaid-Keller of Keller Law Office, Altoona, for minor

children.



       Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                             2


DANILSON, Chief Judge.

       A mother appeals from the juvenile court’s adjudication of her children as

children in need of assistance (CINA), removal of the children, and disposition.1

The mother asserts the court abused its discretion in denying the motion to

dismiss based on the failure to hold the adjudicatory hearing within sixty days of

filing of the petition, admitting exhibits over the mother’s objection, and denying

the mother’s motion to continue the adjudicatory hearing.2 We find no abuse of

discretion, and thus affirm.

I. Background Facts and Proceedings.

       The department of human services (DHS) became involved with the family

in October 2015, after the children were left in the care of their daycare provider

for approximately two and one-half weeks and concerns were raised regarding

the mother’s suspected methamphetamine use.

       Throughout DHS involvement, the mother was uncooperative with

services. DHS was never allowed access to assess the condition of the family

home, and the mother never submitted to drug testing.

       The petition for adjudication was filed on October 6, 2015, and a pre-

adjudicatory hearing was held on October 22, 2015. The adjudicatory hearing


1
  The father does not appeal.
2
  The mother also asserts the juvenile court abused its discretion in denying the motion
to dismiss made on the basis the father was not properly served, and she raises the
question: “Did the Court improperly consider the exhibits of evidence of the Appellant’s
failure to cooperate with the Department and proof of the two grounds found against the
Father solely?” However, the mother does not have standing to assert these claims.
See In re K.R., 737 N.W.2d 321, 323 (Iowa Ct. App. 2007) (“[The father] did not have
standing to assert that argument on her behalf in an effort to ultimately gain a benefit for
himself, that is, the reversal of the termination of his parental rights.”); see also In re
D.G., 704 N.W.2d 454, 460 (Iowa Ct. App. 2005) (determining one parent cannot raise
facts or legal arguments applicable only to the other parent).
                                              3


was set for December 18, 2015, but was continued three times due to the lack of

service on the father. The mother did not object to the continuances.

       The mother filed a motion to dismiss on March 24, 2016, asserting, among

other claims, the case should be dismissed for failure to hold the adjudicatory

hearing within sixty days of the filing of the CINA petition as required by Iowa

Court Rule 8.11. The adjudicatory hearing was held March 25, 2016.

       On March 30, 2016, the children were adjudicated CINA as to the mother

under Iowa Code section 232.2(6)(c)(2) (2015).3                Among its concerns, the

juvenile court cited the mother’s suspected drug use, long periods of absence

from the home, and neglect of the children. The court stated:

               Although evidence does not establish to the requisite degree
       of certainty that [the mother] used specific illegal mood altering
       drugs, evidence does establish she neglects the children for
       unknown reasons of her own personal interests, which take her
       away from home and the children. Her interests outside the family
       interfere with caring for them adequately, both when away and
       when she goes home.
               ....
               The children have suffered harmful effects, and they remain
       imminently likely to suffer harmful effects in the future, from the
       failure of both [the mother] and [the father] to exercise a reasonable
       degree of care in supervising them.

       On April 13, 2016, the children were removed from the mother’s care and

placed in DHS custody.           On April 27, 2016, the juvenile court entered a

dispositional order upholding the children’s CINA adjudication and maintaining

DHS custody. The mother appeals.




3
  Defining a CINA as one “[w]ho has suffered or is imminently likely to suffer harmful
effects as a result of . . . [t]he failure of the child’s parent . . . to exercise a reasonable
degree of care in supervising the child.” Iowa Code § 232.2(6)(c)(2).
                                         4


II. Standard of Review.

       We generally review CINA cases de novo, but review subsidiary rulings for

an abuse of discretion. In re L.R., No. 13-0713, 2013 WL 4504930, at *6 (Iowa

Ct. App. Aug. 21, 2013).

III. Analysis.

       A. Motion to Dismiss. First, the mother asserts the juvenile court erred in

denying her motion to dismiss based on Iowa Court Rule 8.11. Rule 8.11 states,

“Failure to comply with this rule shall not result in automatic dismissal, but any

such failure may be urged as grounds for discretionary dismissal.” The juvenile

court properly considered the mother’s motion to dismiss, and determined that

good cause existed for the delay. The court found the delay reasonable in light

of the unsuccessful efforts to serve the father and the mother’s previous

agreement to the continuances.

       We acknowledge the original date set for the hearing was outside of the

sixty days between the CINA petition and the adjudicatory hearing. We also

acknowledge the adjudicatory hearing was not actually held until about five and

one-half months after the petition was filed. Nonetheless, the mother did not

object to the continuances and cooperatively assisted in setting new dates for the

hearing prior to filing her motion to dismiss. The delay was caused by the efforts

to complete service on the father.       We also note the mother asked for a

continuance of the adjudicatory hearing ultimately held on March 25, 2016. We

conclude the juvenile court did not abuse its discretion.

       B. Admission of Exhibits. The mother also contends the court erred in

admitting exhibits—two DHS reports—over her objection. The mother argues
                                         5


that because her attorney was provided the exhibits shortly before the

adjudicatory hearing, she was not given sufficient notice or opportunity to be

heard, and the admission of the exhibits violated her due process right to know

the allegations against her.

       In support of this contention, the mother cites to In re B.E., 875 N.W.2d
181 (Iowa Ct. App. 2015). In B.E., the court determined the father’s due process

right to fair notice of the allegations against him was violated because the petition

“failed to identify the specific acts or omissions regarding the failure to exercise

reasonable care in supervising the child.” 875 N.W.2d at 187. Oppositely, in this

case, the petition adequately included the specific acts and omissions comprising

the mother’s failure to exercise reasonable care in supervising her children.

Regardless of the mother’s late notice of the two exhibits in question, she was

more than adequately informed of the specific allegations against her. Thus, we

find no abuse of discretion in the juvenile court’s admission of the exhibits.

Additionally, the exhibits were not prejudicial to the mother because other

evidence in the record supported adjudication.

       C. Motion to Continue. Last, the mother argues the juvenile court abused

its discretion in denying her motion to continue the adjudicatory hearing, which

was made at the time the hearing was set to begin. Counsel made the motion to

continue because the mother was not present at the time of the hearing. The

court denied the motion to continue. Considering the number of continuances

already granted and the late request for a continuance—made the day of the

hearing—the court did not abuse its discretion in denying the motion to continue

based upon the mother’s failure to appear at the adjudicatory hearing.
                                        6


      Upon our de novo review of the record, we find the juvenile court did not

abuse its discretion. We therefore affirm.

      AFFIRMED.